Citation Nr: 0844408	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
September 1945.  The veteran died in May 2001.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death and entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 2002) in April 2004.  The appellant appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court determined that the appellant had 
abandoned her appeal of entitlement to benefits under 
38 U.S.C.A. § 1318.

The Court then vacated the Board's decision in regard to the 
claim of service connection for the veteran's cause of death.  
The Court held that the Board provided an inadequate reasons 
and bases for rejecting medical opinions provided by the 
appellant.  Further, the Court found fault with the Board's 
rejecting the opinions without obtaining a medical opinion of 
its own.  

The Board remanded the case to obtain the required opinion in 
August 2007.  In addition, the Board noted that a then recent 
decision by the Court in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) required specific 38 U.S.C.A. § 5103(a) notice to 
claimants seeking entitlement to service connection for a 
veteran's cause of death.  The Court had held that, because 
the RO's adjudication of a DIC claim hinges first on whether 
a veteran was service-connected for any condition during his 
or her lifetime, the § 5103(a) notice in such a claim must 
include, inter alia, a statement of the conditions (if any) 
for which a veteran was service-connected at the time of his 
or her death.  Hupp, 21 Vet. App. at 352-53.  The appellant 
was to be provided the notice required by Hupp.  

The RO wrote to the appellant in October 2007.  However, the 
letter failed to provide the requisite notice.  Specifically, 
the RO did not inform the appellant of the veteran's service-
connected disabilities.  The Board finds that the failure to 
provide the required notice is a violation of Stegall v. 
West, 11 Vet. App. 268 (1998).  The appellant must be 
provided the notice required on remand.

The appellant also provided a statement from another 
physician in support of her claim.  The statement from B. 
Clayton, M.D., was dated in January 2008.  Dr. Clayton said 
he had reviewed the "records" of the veteran and opined 
that the veteran had long-term kidney damage that began with 
his renal calculi in service in 1944.  He also said that the 
veteran had acquired cystic kidney disease.  However, Dr. 
Clayton did not provide any explanation for what records he 
had reviewed.  Further, he stated that the veteran had 
acquired cystic kidney disease although this is not of record 
prior to his statement.

The Board has reviewed the records provided by the appellant 
for D. K. Fenner, M.D., and S. W. Fry, M.D.  The records 
relate only to the initial diagnosis of the veteran's cancer 
beginning in November 2000, they do not extend to the time of 
the veteran's death in May 2001.  Moreover, the records make 
no mention of acquired cystic kidney disease at any time.  
Nor do they address any finding of long-term kidney damage 
related to the veteran's service-connected nephrolithiasis.  
The records note his past history of kidney stone removal in 
1953.  

Dr. Fenner provided a statement in August 2003 wherein he 
cited the results of a computed tomography (CT) scan of the 
veteran's abdomen from November 2000.  He noted that scan 
showed multiple cysts in the kidneys.  He said he thought 
this may fall under the category of polycystic kidneys, and 
such a condition frequently contributes to chronic renal 
failure.  He added that this may have been a contributing 
factor in the veteran's overall condition and demise.  

Dr. E. E. Perry, M.D., provided a statement in August 2003 as 
well.  He was the physician that signed the veteran's 
certificate of death wherein he certified the cause of death 
as metastatic gallbladder cancer.  There was no mention of 
any type of a kidney disorder as causing or contributing to 
the veteran's death.  In his statement, Dr. Perry said that 
the veteran died from multiple system failure due to his 
carcinoma with multiple metastases.  He said kidney failure 
was a factor.  He did not opine as to whether the veteran's 
kidney failure was related to his service-connected 
nephrolithiasis.

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); see 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).

The opinion from Dr. Clayton lacks any basis.  He does not 
identify the records he reviewed.  If he had access to 
records not part of the claims folder, those records must be 
made available by the appellant.  Further, he does not 
identify where the record supports his statement of long-term 
kidney damage in light of the absence of such a finding by 
Drs. Fenner and Fry.  The appellant should be advised to 
contact Dr. Clayton to provide him an opportunity to identify 
the records he reviewed and provide a rationale for his 
opinion based on evidence in the claims folder.

As to the statements from Dr. Fenner and Dr. Perry, they are 
both speculative.  See Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative, standing alone, to be 
deemed new and material evidence to reopen cause of death 
claim); see also Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim).  Neither 
physician describes the meaning of their use of the word 
"factor" in their statements.

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008) 
(emphasis added).

If the statements from Dr. Fenner and Dr. Perry are meant to 
show that the veteran's service-connected nephrolithiasis 
caused, or contributed to the cause of death, they must be 
worded accordingly and with a rationale to support the 
opinions.  Neither statement currently provides a rationale 
for linking the veteran's service-connected nephrolithiasis 
to his death.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
new notice letter.  The letter must 
provide (1) a statement of the 
disabilities for which the veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  Hupp, 38 C.F.R. 
§ 3.312, supra.  

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess any 
additional records of the veteran 
pertinent to the appellant's claim.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims 
folder any medical records identified by 
the appellant which have not been secured 
previously.

3.  The appellant should be contacted and 
advised that the medical opinions from 
Dr. Fenner, Dr. Perry and Dr. Clayton do 
not provide a rationale for their 
conclusions.  Moreover, the opinion from 
Dr. Clayton does not identify the records 
he reviewed in forming his opinion and 
making a diagnosis of acquired cystic 
kidney disease.  The appellant should be 
encouraged to obtain additional opinions 
from the physicians, or any other 
competent source, that defines what 
records have been reviewed, ensure that 
those records are part of the claims 
folder, and that there is a rationale for 
any opinion expressed.

4.  Upon completion of the above 
development, if and only if, additional 
medical evidence is submitted, 
particularly by way of medical 
opinion(s), the RO should obtain a 
medical opinion from a physician at the 
local VA medical center (VAMC).  The 
veteran's claims folder, and a copy of 
this remand, must be provided to the 
examiner.  The examiner should review the 
claims folder and note such review in the 
examination report.  The examiner that 
provided the VA opinion in April 2008, if 
available, should be given an opportunity 
to address any additional medical 
evidence added to the record.

The examiner is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
the veteran's nephrolithiasis could be 
considered to have: 1) caused his kidneys 
to develop kidney cysts; 2) caused kidney 
failure; 3) or aggravate an underlying 
condition that resulted in the 
development of kidney cysts or kidney 
failure?  The examination report must 
include a complete rationale for all 
opinions expressed.  

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted, the appellant and her attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
David P. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


